                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DEFENDANT ANALYTICAL
                                      )      GRAMMAR, INC.’S APPENDIX
      Plaintiff,                      )      TO LOCAL CIVIL RULE 56.1
v.                                    )      STATEMENT OF
                                      )      UNDISPUTED MATERIAL FACTS IN
ANALYTICAL GRAMMAR, INC.,             )      SUPPORT OF ITS MOTION FOR
                                      )      SUMMARY JUDGMENT
      Defendant.                      )
____________________________________)



                Exhibit 3: Plaintiff’s Responses to Defendant’s First Request for Production of
                Documents dated December 2, 2019 (Ex. 2 to Declaration of D. Booth)




PPAB 5720354v1.docx                   1
         Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 1 of 15
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION


MATTHEW BRADLEY,
                               Plaintiff,
                                                              Case No. 5:19-cv-249 (FL)
      - against -


ANALYTICAL GRAMMAR, INC.

                               Defendant.



     PLAINTIFF MATTHEW BRADLEY’S OBJECTIONS AND RESPONSES TO
      DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS


         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff

 Matthew Bradley (“Plaintiff”), by his counsel, Liebowitz Law Firm, PLLC, responds as

 follows to Analytical Grammar, Inc.’s First Set of Requests for the Production of

 Documents (the “Requests,” and each individually, a “Request”):

                                   GENERAL OBJECTIONS

        The following general objections (“General Objections”) are incorporated in full into

 each response as if fully set forth therein, and all responses are subject to these general

 objections.

        1.      Plaintiff objects to the Definitions set forth in the Requests to the extent they

 seek to impose greater burdens on Plaintiff than are required by the Federal Rules of Civil

 Procedure.

        2.      Plaintiff objects to the Definitions set forth in the Requests to the extent they

 seek to impose greater burdens on Plaintiff than would the definitions for such terms


                                                 1
        Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 2 of 15
contained in the Local Rules of the U.S. District Court for the Eastern District of North

Carolina (the “EDNC”).

       3.      Plaintiff objects to the definition of the term “produce” to the extent it requires

Plaintiff to “separate such documents into categories set forth in this request.” The definition

is vague as the categories of “this request” are not apparent.

       4.      Plaintiff objects to the instructions to the extent that they purport to

require Plaintiff to seek or obtain documents that are not in her possession, custody, or

control.

       5.      Plaintiff objects to each Request to the extent it calls for documents subject to

the attorney-client, work product, or other privilege. Plaintiff will list such documents

dated prior to the filing of this action on a privilege log but will not produce them. Plaintiff

will not identify later documents as such identification would be invasive of attorney-work

product

       6.      Plaintiff objects to the instructions to the extent that, with respect to asserting

the attorney-client privilege or work-product doctrine and producing information

regarding such documents, they purport to impose burdens beyond those set forth in Local

Civil Rules.

       7.      Plaintiff objects to each Request insofar as it is not proportional to the needs of

the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.



                                                 2
        Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 3 of 15
       8.      Plaintiff objects to each Request to the extent it seeks information and

documents that are confidential, sensitive or trade secret. To the extent Plaintiff is required

to produce any such information and/or documents, it shall do so pursuant to a protective

order negotiated between the parties in this proceeding.

       9.      Plaintiff objects to each Request that seeks the disclosure of “all” documents

of a specific nature or type as posing a burden upon Plaintiff disproportionate to the needs of

the case because a limited amount of documents will sufficiently provide the necessary

information.

       10.     Plaintiff objects to every Request to the extent it is not limited as to time.

       11.     Plaintiff objects to every request that seeks documents prior to July 2017 (or

one year before the infringement). Unless specifically noted otherwise, Plaintiff generally

will produce responsive documents relating to at least the time period of July 2017 until the

filing of the Complaint in this action.

       12.     Plaintiff objects to every Request that seeks documents that are already in

Defendant’s custody, possession, or control, readily available to Defendant, or attainable by

Defendant from public sources.

       13.     Plaintiff objects to the Requests insofar as they seek documents unrelated to

the claims and defenses asserted in this proceeding.

       14.     Where Plaintiff has objected on the grounds of any of these general

objections (“General Objections”) or any specific objection (“Specific Objections”), it

nevertheless may produce responsive documents that it considers to be sufficient for the

purposes of the proceeding with respect to the subject of the Request. The fact that

Plaintiff will produce such documents is not a waiver of its objections.


                                                 3
       Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 4 of 15
        15.     Plaintiff’s responses and objections are without prejudice to, and Plaintiff

 does not waive any evidentiary objections relating to any Request or the response to the

 Request.

        16.     Plaintiff has not concluded its investigation of the facts relating to this case

 and has not completed formal discovery or preparation for trial. Accordingly, there may

 exist documents responsive to the Requests that Plaintiff does not yet have knowledge of

 or has not yet located, identified, or reviewed. All of the following responses are

 therefore based on such documents currently known or available to Plaintiff after a

 reasonable inquiry. Plaintiff reserves the right to alter, amend, or supplement its responses

 at any time.

        17.     Nothing contained in any response to any Request shall be construed as an

 admission by Plaintiff relative to the existence or non-existence of any documents or

 information, and no such response shall be construed as an admission respecting the

 relevance or admissibility of any document or information, or the truth or accuracy of any

 statement or characterization contained in any Request.



                       SPECIFIC RESPONSES AND OBJECTIONS

Document Request No. 1. Documents sufficient to identify the nature and financial resources of
the business(es) conducted by Plaintiff.

Response to Document Request No. 1: Plaintiff objects to Request No. 1 on grounds that
it is overly broad. Plaintiff further objects on grounds that Request No. 1 seeks
information that is disproportionate to the needs of the case, immaterial to any claim or
defense in this action and not calculated to lead to the discovery of admissible evidence at
trial. Accordingly, no further response is required.




                                                 4
         Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 5 of 15
Document Request No. 2. All documents and communications relating to any business
conducted by Plaintiff as a professional photographer.


Response to Document Request No. 2: Plaintiff does not have any documents in his possession
responsive to Request No. 2.



Document Request No. 3. All documents and communications relating to any sale of any
photograph taken by Plaintiff.

Response to Document Request No. 3: Plaintiff does not have any documents in his possession
responsive to Request No. 3.



Document Request No. 4: All documents and communications relating to any licensing for
financial benefit of any photograph taken by Plaintiff.


Response to Document Request No. 4: Plaintiff does not have any documents in his
possession responsive to Request No. 4.



Document Request No. 5: All communications between Defendant and Plaintiff or any of their
respective officers, directors, employees, agents, attorneys, or representatives.


Response to Document Request No. 5: To the extent Request No. 5 seeks pre-filing
communications, Plaintiff does not have any documents in his possession responsive to Request
No. 4. With respect to post-filing communications, Defendant already has all documents in its
possession responsive to this Request.


Document Request No. 6: All documents and communications relating to this Action.

Response to Document Request No. 6: Subject to the foregoing General Objections, and
subject to a Protective Order, Plaintiff shall produce all documents in his possession responsive
to Request No. 6.



Document Request No. 7: All documents and communications relating to the Photograph.




                                                5
         Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 6 of 15
Response to Document Request No. 7: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 7.


Document Request No. 8: Documents sufficient to show the date and manner in which the
Photograph was created.

Response to Document Request No. 8: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 8.


Document Request No. 9: Documents sufficient to show the date and manner in which the
Photograph was first posted, published, or publicly displayed.

Response to Document Request No. 9: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 9.


Document Request No. 10: All documents showing any text Plaintiff provided with or
overlaid onto the Photograph, on Facebook or elsewhere online, and the date on which each
such text appeared online, whether at the time the Photograph was posted or thereafter.

Response to Document Request No. 10: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 10.


Document Request No. 11: Documents showing the terms of service of Facebook, and of any
other website where you posted the Photograph, effective as of the date when you posted the
Photograph thereon.

Response to Document Request No. 11: Plaintiff objects to Request No. 11 on grounds that any
responsive documents consist of publicly available information and are therefore equally
accessible to Defendant. Further, Plaintiff does not have any documents in his possession
responsive to Request No. 11.



Document Request No. 12: All documents relating to any terms or conditions that you placed on
the sharing, reposting, or other distribution of the Photograph by third parties, including the
date on which you made any such terms or conditions known.


Response to Document Request No. 12: Plaintiff does not have any documents in his
possession responsive to Request No. 12.


                                              6
        Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 7 of 15
Document Request No. 13: Documents sufficient to show any and all sharing, reposting, or
other distribution of the Photograph by third parties that Plaintiff celebrated, hailed, approved,
or assented to, tacitly or expressly.

Response to Document Request No. 13: Plaintiff does not have any documents in his
possession responsive to Request No. 13.


Document Request No. 14: All documents showing Plaintiff celebrating, hailing, approving, or
assenting to, tacitly or expressly, any and all sharing, reposting, or other distribution of the
Photograph by third parties.

Response to Document Request No. 14: Plaintiff does not have any documents in his
possession responsive to Request No. 14.


Document Request No. 15: All documents, created at any time, and that Plaintiff saw at any
time before the Photograph was taken, relating to a photograph or other graphic or visual
material that depicts or illustrates the phrase “wrong on so many levels” or similar phrase
in a visual “play on words.”


Response to Document Request No. 15: Plaintiff does not have any documents in his
possession responsive to Request No. 15.


Document Request No. 16: All documents and communications relating to any copyright,
application to register copyright, and copyright registration for the Photograph and any
Matthew Bradley photograph, including all communications with the United States Copyright
Office relating thereto, including without limitation United States Copyright Office Registration
No. VAu001355121 and VA0002133725.


Response to Document Request No. 16: Plaintiff objects to Request No. 16 on grounds that
any responsive documents consist of publicly available information and are therefore equally
accessible to Defendant. Plaintiff further objects to Request No. 16 to the extent it asks Plaintiff
to incur additional fees by requesting deposit copies from the Copyright Office and given that
Defendant has equal access to the Copyright Office’s records. Subject to the foregoing General
and Specific Objections, Plaintiff shall produce non-privileged documents in her possession
responsive to Request No. 16.


Document Request No. 17: Documents sufficient to identify the date, content, format, and
accompanying text of each publication or public display of the Photograph that Plaintiff made,
licensed, allowed, sanctioned, permitted, or authorized, including any and all
alterations to the Photograph or to any accompanying text.


                                                 7
         Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 8 of 15
Response to Document Request No. 17: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 17.



Document Request No. 18: All documents relating to any sale, rental, lease, loan, license,
transfer, or disposal of the Photograph that Plaintiff made, offered, or authorized, including any
contract, license, or other agreement.

Response to Document Request No. 18: Plaintiff does not have any documents in his
possession responsive to Request No. 18.



Document Request No. 19: Documents sufficient to identify the total amount of revenue Plaintiff
has generated each year from the Photograph.


Response to Document Request No. 19: Plaintiff does not have any documents in his
possession responsive to Request No. 19.


Document Request No. 20: All documents relating to any intent Plaintiff has had to sell, market,
or otherwise profit from the Photograph.


Response to Document Request No. 20: Plaintiff does not have any documents in his
possession responsive to Request No. 20.



Document Request No. 21: All documents relating to any policy, practice, or protocol of
Plaintiff relating to the licensing of the Photograph.


Response to Document Request No. 21: Plaintiff does not have any documents in his
possession responsive to Request No. 21.


Document Request No. 22: Documents sufficient to show and identify any photograph or other
creative work that Plaintiff created or authored and posted online, with the intent, desire, aim,
hope, or purpose that it would become a meme.




                                                8
        Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 9 of 15
Response to Document Request No. 22: Plaintiff does not have any documents in his

possession responsive to Request No. 22.



Document Request No. 23: Any meme created or authored by a third party that Plaintiff shared
or reposted online.


Response to Document Request No. 23: Plaintiff does not have any documents in his

possession responsive to Request No. 23.



Document Request No. 24: All documents related to Defendant’s use of the Photograph.



Response to Document Request No. 24: Subject to the foregoing General Objections, Plaintiff

shall produce all documents in his possession responsive to Request No. 24.



Document Request No. 25: Documents sufficient to identify the date on which and means by
which you learned of Defendant’s use of the Photograph.


Response to Document Request No. 25: Plaintiff objects to Request No. 25 on grounds that
such communications are protected by the attorney-client privilege and/or work product doctrine.
Plaintiff further objects on grounds that Request No. 25 seeks information that is
disproportionate to the needs of the case, immaterial to any claim or defense in this action and
not calculated to lead to the discovery of admissible evidence at trial. Accordingly, no further
response is required.


Document Request No. 26: All documents showing any effect that any Defendant use of the
Photograph has had, or is reasonably likely to have, on the market for, potential market for, or
value of the Photograph or any derivative works.




                                                9
        Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 10 of 15
Response to Document Request No. 26: Plaintiff does not have any documents in his

possession responsive to Request No. 26.



Document Request No. 27: Documents and communications sufficient to show any unauthorized
third-party use of the Photograph and any measures you have taken in response thereto.


Response to Document Request No. 27: Subject to the foregoing General Objections, Plaintiff

shall produce all documents in his possession responsive to Request No. 27.



Document Request No. 28: All documents showing any damages you have suffered or injury you
have been caused by Defendant’s use of the Photograph, and the dates when any such
damages or injuries accrued.


Response to Document Request No. 28: Plaintiff does not have any documents in his

possession responsive to Request No. 28.



Document Request No. 29: All documents relating to any copyright management information
Plaintiff conveyed in connection with the Photograph.


Response to Document Request No. 29: Subject to the foregoing General Objections, Plaintiff

shall produce all documents in his possession responsive to Request No. 29.



Document Request No. 30: Documents sufficient to show the dates when and manner by
which Plaintiff conveyed copyright management information in connection with the Photograph.


Response to Document Request No. 30: Subject to the foregoing General Objections, Plaintiff

shall produce all documents in his possession responsive to Request No. 30.




                                               10
        Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 11 of 15
Document Request No. 31: All documents relating to, and sufficient to identify, any copyright
management information conveyed by Plaintiff in connection with the Photograph, that
Plaintiff alleges that Defendant falsified, altered, or removed.


Response to Document Request No. 31: Subject to the foregoing General Objections, Plaintiff

shall produce all documents in his possession responsive to Request No. 31.



Document Request No. 32: All documents showing or relating to any damages you have
suffered or injury you have been caused by Defendant’s alleged falsification, alteration, or
removal of any copyright management information conveyed by Plaintiff in connection
with the Photograph, and the dates when any such damages or injuries accrued.


Response to Document Request No. 32: Plaintiff does not have any documents in his

possession responsive to Request No. 32.



Document Request No. 33: All Documents and Communications you intend to rely on in support
of each averment or allegation set forth in your Complaint or any amended complaint.


Response to Document Request No. 33: Subject to the foregoing General Objections, Plaintiff

shall produce all documents in his possession responsive to Request No. 33.



Document Request No. 34: All Documents and Communications you intend to rely on in support
of each element of the Prayer for Relief set forth in your Complaint or any amended
complaint.


Response to Document Request No. 34: Subject to the foregoing General Objections, Plaintiff

shall produce all documents in his possession responsive to Request No. 34.



Document Request No. 35: All Documents and Communications you intend to rely on in
opposing each affirmative defense Defendant raised in its Answer, or any amended answer, to


                                                11
        Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 12 of 15
the Complaint or any amended complaint.


Response to Document Request No. 35: Subject to the foregoing General Objections, Plaintiff

shall produce all documents in his possession responsive to Request No. 35.


Document Request No. 36: All Documents and Communications you intend to rely on in support
of each averment or allegation set forth in your Answer and Affirmative Defense to
counterclaims raised in Defendant’s Answer, or any amended answer, to the
Complaint or any amended complaint.


Response to Document Request No. 36: Subject to the foregoing General Objections, Plaintiff

shall produce all documents in his possession responsive to Request No. 36.



Document Request No. 37: All Documents and Communications used, referred to, or relied
upon in responding to any Interrogatory or Request for Admission served by Defendant in
this Action.



Response to Document Request No. 37: Subject to the foregoing General Objections, Plaintiff

shall produce all documents in his possession responsive to Request No. 37.



Document Request No. 38: All Documents and Communications used, referred to, or relied
upon in your Initial Disclosures in this Action.



Response to Document Request No. 38: Subject to the foregoing General Objections, Plaintiff

shall produce all documents in his possession responsive to Request No. 38.



Document Request No. 39: All Documents and things on which you or any of your witnesses
intend to rely in this Action.



                                               12
        Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 13 of 15
Response to Document Request No. 39: Subject to the foregoing General Objections, Plaintiff

shall produce all documents in his possession responsive to Request No. 39.



Document Request No. 40: Documents sufficient to identify any prior civil action in which any
of Plaintiff’s counsel in this Action represented a plaintiff raising a claim of copyright
infringement relating to distribution or public display of a meme.



Response to Document Request No. 40: Plaintiff objects to Request No. 40 on grounds that it is
overly broad and unduly burdensome. Plaintiff objects to Request No. 40 on grounds that any
responsive documents consist of publicly available information and are therefore equally
accessible to Defendant. Plaintiff further objects on grounds that Request No. 40 seeks
information that is disproportionate to the needs of the case, immaterial to any claim or defense
in this action and not calculated to lead to the discovery of admissible evidence at trial.
Accordingly, no further response is required.




Dated: December 2, 2019

                                                           LIEBOWITZ LAW FIRM, PLLC
                                                           By: /s/richardpliebowitz
                                                                Richard P. Liebowitz
                                                           11 Sunrise Plaza, Suite 305
                                                           Valley Stream, NY 11580
                                                           Tel: (516) 233-1660
                                                           rl@LiebowitzLawFirm.com




                                               13
        Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 14 of 15
                              CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that a true and correct copy of the foregoing
PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S FIRST REQUEST
FOR PRODUCTION OF DOCUMENTS has been served via e-mail on December 2, 2019 to
counsel listed below.


Dan Booth (special appearance entered)
Dan Booth Law LLC
60 Thoreau Street #121
Concord, Massachusetts 01742
 dan@danboothlaw.com
Massachusetts Bar No. 672090

Attorney for Defendant
Analytical Grammar, Inc.

                                                      By: /richardliebowitz/
                                                              Richard Liebowitz, Esq.
                                                              Liebowitz Law Firm PLLC
                                                              rl@liebowitzlawfirm.com




                                           14
       Case 5:19-cv-00249-FL Document 29-3 Filed 07/17/20 Page 15 of 15
